DETAILED ACTION
Priority
This action is in response to the U.S. filing dated 23 July 2019 which is a national stage entry of PCT/CA2018/050116, dated 01 February 2018, which claims a priority date of 01 February 2017.  A preliminary amendment was submitted on 06 March 2020.  Claims 9, 12, 13, 18, 20, 21, 27, 29, 31-33, 35-40, 43-46 and 48-51 are amended.  No claims have been added or cancelled.  Claims 1-51 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 March 2020 and 15 January 2021 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claim 50 is rejected under 35 U.S.C 101 because the claimed invention is directed to the non-statutory subject area of carrier/propagated waves/signals.  Claim 50 is directed towards a “computer readable medium.”  The examiner interprets a “computer readable medium” as a medium defined by the characteristics in paragraph 0288 of the applicant's specification “Examples of computer storage media include RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information”  Thus, independent claim 50 is rejected for containing non-statutory subject matter of carrier/propagated waves/signals.

Independent claims 1, 50 and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 50 and 51 are directed to the abstract idea of processing signals to determine a perceptual experience, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 50 and 51 recite, in part, “process the signals to generate at least one capability, wherein combinations of one or more of the at least one capability form the perceptual experience.”  These steps describe the concept of processing signals to determine a perceptual experience which, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim precludes the step from practically being performed in the mind.  For example, but for the “deep learning module” language, “process” in the context of these claims encompasses the user manually checking the signals to determine a corresponding perceptual experience (e.g. a medical professional analyzing an EEG signal).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  As such, the description in claims 1, 50 and 51 of processing signals to determine a perceptual experience is an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites an additional element – using a deep learning module to perform the steps.  The deep learning module in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, these claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite the additional limitations of “deep learning module,” and insignificant extra-solution activity of “obtaining a plurality of signals” and “providing an output.”  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities (e.g. see references cited) amount to no more than implementing the abstract idea with a computerized system.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  
Further, the additional elements found in dependent claims 5, 8, 9, 12-21, 25-27, 29 and 31-49, considered both individually and as an ordered combination along their dependency trees with their respective independent claims, also do not appear to be drawn to a practical application or amount to significantly more than the abstract idea.  Therefore, dependent claims 5, 8, 9, 12-21, 25-27, 29 and 31-49 are similarly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23, 25, 26, 31, 33-41, 43, 44, 48, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Yeow et al. (US 2017/0042439 A1) in view of Laszlo et al. (US 2018/0160982 A1).

As for independent claim 1, Yeow teaches a method comprising:
obtaining a plurality of signals acquired by a measurement device comprising a plurality of sensors positioned to measure brain activity of users being measured by the measurement device [(e.g. see Yeow paragraphs 0076, 0099) ”a portable instrument such as a wearable brainwave-sensing device 102 that can detect brainwaves via electrodes 104 placed on the scalp … The portable EEG device can have designs to allow for flexible placement of electrodes or other sensors. This preferably allows the addition of electrodes to the device to provide users with a broader range of brainwaves information at different parts of the brain”].
providing the plurality of signals, without pre-processing, to a processing system … to generate at least one capability, wherein combinations of one or more of the at least one capability form the perceptual experiences [(e.g. see Yeow paragraphs 0068, 0076, 0082) ”The software in example embodiments uses supervised/unsupervised algorithm(s) to detect the mental states, e.g. anxiety levels, of the user based on the brainwave data … The system 100 further comprises software 114 that, when running on an appropriate computing device, receives the transmitted brainwave signals 112 and which will subject the signals to signal processing 116 and brainwave interpretation such as emotion identification 118 … brainwaves of interest that can be captured in example embodiments include, but are not limited to, brainwave states of happiness, excitement, attention, motivation, anger, sadness/depression, pain, sleep, anxiety and fear. Different brainwave states tend to show activation in different brain regions and exhibit different waveforms of varying frequency, see plots 702-706”].
providing an output corresponding to a combination of one or more of the at least one capability to an application utilizing the corresponding perceptual experience [(e.g. see Yeow paragraph 0076) ”The system 100 also comprises one or more of a wide-ranging scope of different applications 122 in which the identified brainwave information 124 may be used”].

Yeow does not specifically teach comprising at least one deep learning module, the at least one deep learning module being configured to process the signals.  However, in the same field of invention, Laszlo teaches:
comprising at least one deep learning module, the at least one deep learning module being configured to process the signals [(e.g. see Laszlo paragraph 0051) ”the brainwave filtering module 110 incorporates a machine learning model to identify signal patterns associated with user physiological activities within the brainwave data … the machine learning model is a deep learning model that employs multiple layers of models to generate an output for a received input”].
Therefore, considering the teachings of Yeow and Laszlo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add comprising at least one deep learning module, the at least one deep learning module being configured to process the signals, as taught by Laszlo, to the teachings of Yeow because it improves the efficiency of training the model and improves the generalizability of the model (e.g. see Laszlo paragraph 0053).

As for dependent claim 2, Yeow and Laszlo teach the method as described in claim 1, but Yeow does not specifically teach the following limitation.  However, Laszlo teaches:
further comprising training a machine learning algorithm in the deep learning module during trials performed by a first user [(e.g. see Laszlo paragraphs 0004, 0057) ”Such filters may be initialized based on known brain wave patterns for muscle control (e.g. head motion) and further refined based on learned analysis of a particular user's brain wave patterns. The above processes can be performed on data from each of multiple brainwave sensors individually … the machine learning model can refine the ability to identify signal patterns associated with physiological actions of a particular user. For example, the machine learning model can continue to be trained on user specific data in order to adapt the signal pattern recognition algorithms to the those associated with a particular user”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 3, Yeow and Laszlo teach the method as described in claim 2 and Yeow further teaches:
further comprising source localization in training the machine learning algorithm [(e.g. see Yeow paragraphs 0068, 0082) ”brainwaves of interest that can be captured in example embodiments include, but are not limited to, brainwave states of happiness, excitement, attention, motivation, anger, sadness/depression, pain, sleep, anxiety and fear. Different brainwave states tend to show activation in different brain regions … The portable device has at least one, and preferably multiple dry electrodes (and optionally other sensors or sensing devices) which can be configured in multiple ways to allow for different use cases. The software in example embodiments uses supervised/unsupervised algorithm(s) to detect the mental states, e.g. anxiety levels, of the user based on the brainwave data. A supervised approach requires the user to exhibit a specific mental state repeatedly so that the detected brainwave profile can be tagged to the desired mental state. An unsupervised approach uses a predetermined relationship between the specific mental state and the brainwave data, e.g. the brainwave profile, based on previously collected test data from a subject population. The mental state information can be stored on a centralized database for subsequent retrieval or analysis”].

As for dependent claim 4, Yeow and Laszlo teach the method as described in claim 3 and Yeow further teaches:
wherein the source localization comprises targeting areas of the brain according to the capability being generated [(e.g. see Yeow paragraph 0081) ”the headband design permits shifting of the electrodes 302, 304 from e.g. the frontal positions as illustrated in FIG. 3B), to the occipital positions as illustrated in FIG. 3C), depending on the type of EEG state that needs to be monitored, e.g. frontal and occipital regions correlate with attention and pain respectively”].

As for dependent claim 5, Yeow and Laszlo teach the method as described in claim 2, but Yeow does not specifically teach the following limitation.  However, Laszlo teaches:
wherein the machine learning algorithm comprises a convolution neural network (CNN) [(e.g. see Laszlo paragraph 0052) ”the neural network may apply a mathematical transformation, e.g., convolutional, to input data prior to feeding the input data to the network”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, Yeow and Laszlo teach the method as described in claim 5, but Yeow does not specifically teach the following limitation. However, Laszlo teaches:
wherein the CNN is trained using one of the following variants: (a) training a CNN model directly from raw signal data, (b) learning a feature representation of the signals through a plurality of different modules with a same algorithm, or (c) constructing an autoregressive dilated causal convolution neural network (ADCCNN) that directly receives the signals [(e.g. see Laszlo paragraphs 0039, 0040, 0052) ”In some implementations, the neural network may apply a mathematical transformation, e.g., convolutional, to input data prior to feeding the input data to the network … The signal in FIG. 3A represents an aggregate electrical signal that can include multiple signal patterns related to both physiological activities of the user and brainwave patterns related to mental activities of the user. Each of the signal patterns may not be easily recognizable. Furthermore, the signal patterns may interfere with each other. For example, a signal pattern related to the physiological activity of the user may be viewed as noise with respect to a signal pattern related to the mental activity of the user if the later is desired for further analysis in a given context. On the contrary, the signal pattern related to the mental activity of the user may be viewed as noise with respect to the signal pattern related to the physiological activity of the user if it is the desired signal pattern for further analysis in a different context … The brainwave sensors 104 or sensor system 105 transmit signals such as the example data signal shown in FIG. 3A to the data processing module 102”].  Both Yeow and Laszlo define using algorithms and machine learning.  Given that machine learning/neural networks have a finite number of models to choose from, it would have been obvious to one of ordinary skill in the art, namely a software developer, to try any available model that would achieve the processed output, with reasonable success, as the use of particular algorithms and machine learning models is shown in Yeow and Laszlo.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of invention but of ordinary skill and common sense.

As for dependent claim 7, Yeow and Laszlo teach the method as described in claim 6, but Yeow does not specifically teach the following limitation.  However, Laszlo teaches:
wherein in variant (c), the ADCCNN is trained on providing an output of classes that indicated what functions were made by the user [(e.g. see Laszlo paragraphs 0051, 0052, 0054) ”the machine learning model is a shallow machine learning model, e.g., a linear regression model … The neural network may apply a mathematical transformation, e.g., convolutional, to input data prior to feeding the input data to the network … a machine learning model can be trained to recognize signal patterns associated with various different user physiological actions. For example, the machine learning model can correlate identified user physiological actions with signal patterns within the brainwave data that are related to the identified actions. For example, the machine learning model can be trained to identify noise patterns generated in brainwave sensors when a user moves their head. The machine learning model can be trained to identify interference signal patterns that occur in brainwave that are caused by non-brainwave electrical impulses (e.g., other nervous system signal) in the user's body when the user makes muscular movements (e.g., changing facial expressions, moving their eyes, head or other limbs)”].  Both Yeow and Laszlo define using algorithms and machine learning.  Given that machine learning/neural networks have a finite number of models to choose from, it would have been obvious to one of ordinary skill in the art, namely a software developer, to try any available model that would achieve the processed output, with reasonable success, as the use of particular algorithms and machine learning models is shown in Yeow and Laszlo.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of invention but of ordinary skill and common sense.

As for dependent claim 8, Yeow and Laszlo teach the method as described in claim 2, but Yeow does not specifically teach the following limitation.  However, Laszlo teaches:
wherein the machine learning algorithm comprises a generative adversarial network [(e.g. see ) ”the machine learning model can be a supervised model. For example, for each input provided to the model during training, the machine learning model can be instructed as to what the correct output should be. The machine learning model can use batch training, e.g., training on a subset of examples before each adjustment, instead of the entire available set of examples. This may improve the efficiency of training the model and may improve the generalizability of the model. The machine learning model may use folded cross-validation. For example, some fraction (the “fold”) of the data available for training can be left out of training and used in a later testing phase to confirm how well the model generalizes”].  Both Yeow and Laszlo define using algorithms and machine learning.  Given that machine learning/neural networks have a finite number of models to choose from, it would have been obvious to one of ordinary skill in the art, namely a software developer, to try any available model that would achieve the processed output, with reasonable success, as the use of particular algorithms and machine learning models is shown in Yeow and Laszlo.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of invention but of ordinary skill and common sense.

As for dependent claim 9, Yeow and Laszlo teach the method as described in claim 2 and Yeow further teaches:
further comprising: conducting a calibration for a second user of the measurement device [(e.g. see Yeow paragraphs 0073, 0082, 0083) ”a calibration procedure/system of the basal level of the user's brainwave states can be performed. The user 707 will for example first be exposed to different audio-visual brainwave stimuli for a particular brainwave state 708-712, and the waveforms that arise from the triggered brainwaves will be detected, see plots 702-706. This procedure allows generating user-specific calibrated brainwave scales 714 to facilitate subsequent brainwave state identification … it is advantageously possible to relate, for each individual subject, different localized brainwave profiles to specific levels of brainwave states … Based on the calibration, brainwave state identification can be obtained and the real-time brainwave state of users 800(1)-(N)”].

As for dependent claim 10, Yeow and Laszlo teach the method as described in claim 9 and Yeow further teaches:
having the second user conduct the same trials as the first user [(e.g. see Yeow paragraph 0082) ”a calibration procedure/system of the basal level of the user's brainwave states can be performed. The user 707 will for example first be exposed to different audio-visual brainwave stimuli for a particular brainwave state 708-712, and the waveforms that arise from the triggered brainwaves will be detected, see plots 702-706. This procedure allows generating user-specific calibrated brainwave scales 714 to facilitate subsequent brainwave state identification”].

As for dependent claim 11, Yeow and Laszlo teach the method as described in claim 10, but Yeow does not specifically teach the following limitation.  However, Laszlo teaches:
wherein the calibration for the second user comprises using a same deep learning module with weights optimized to data derived from the first user, with at least one final layer of the network removes and replaced with a new layer optimized with weights associated with signals generated by the second user [(e.g. see Laszlo paragraphs 0004, 0052, 0057) ”Such filters may be initialized based on known brain wave patterns for muscle control (e.g. head motion) and further refined based on learned analysis of a particular user's brain wave patterns … the machine learning model can refine the ability to identify signal patterns associated with physiological actions of a particular user. For example, the machine learning model can continue to be trained on user specific data in order to adapt the signal pattern recognition algorithms to the those associated with a particular user … The neural network may include an ADAM optimizer for training the network and computing updated layer weights”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 12, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the plurality of signals correspond to EEG signals acquired using a set of EEG sensors [(e.g. see Yeow paragraph 0081) ”a portable EEG device in the form of a wearable EEG device according to an example embodiment, as a headband 300 embedded with monitoring and reference electrodes 302, 304, together with a power board 306 and an amplifier and wireless communications board 308. In this case, the headband design permits shifting of the electrodes 302, 304 from e.g. the frontal positions as illustrated in FIG. 3B), to the occipital positions as illustrated in FIG. 3C), depending on the type of EEG state that needs to be monitored, e.g. frontal and occipital regions correlate with attention and pain respectively. Other adjustability features in example embodiments will be described below, including e.g. with reference to FIGS. 15-21. Data from the EEG device 300 can be wirelessly accessed via a computer/phone/tablet device through a real-time data display (not shown) which plots, for example, the time and frequency-domain EEG information”].

As for dependent claim 13, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the measurement device is a headset [(e.g. see Yeow paragraph 0081 and Fig. 3) ”a portable EEG device in the form of a wearable EEG device according to an example embodiment, as a headband 300 embedded with monitoring and reference electrodes 302, 304, together with a power board 306 and an amplifier and wireless communications board 308. In this case, the headband design permits shifting of the electrodes 302, 304 from e.g. the frontal positions as illustrated in FIG. 3B), to the occipital positions as illustrated in FIG. 3C), depending on the type of EEG state that needs to be monitored, e.g. frontal and occipital regions correlate with attention and pain respectively. Other adjustability features in example embodiments will be described below, including e.g. with reference to FIGS. 15-21. Data from the EEG device 300 can be wirelessly accessed via a computer/phone/tablet device through a real-time data display (not shown) which plots, for example, the time and frequency-domain EEG information”].

As for dependent claim 14, Yeow and Laszlo teach the method as described in claim 13 and Yeow further teaches:
wherein the signals are acquired using the headset, and the at least one of the processing system, the at least one capability, and the application is provided using a separate device [(e.g. see Yeow paragraphs 0081, 0193 and Figs. 22, 27-32) ”a portable EEG device in the form of a wearable EEG device according to an example embodiment, as a headband 300 embedded with monitoring and reference electrodes 302, 304, together with a power board 306 and an amplifier and wireless communications board 308. In this case, the headband design permits shifting of the electrodes 302, 304 from e.g. the frontal positions as illustrated in FIG. 3B), to the occipital positions as illustrated in FIG. 3C), depending on the type of EEG state that needs to be monitored, e.g. frontal and occipital regions correlate with attention and pain respectively. Other adjustability features in example embodiments will be described below, including e.g. with reference to FIGS. 15-21. Data from the EEG device 300 can be wirelessly accessed via a computer/phone/tablet device through a real-time data display (not shown) which plots, for example, the time and frequency-domain EEG information, the power of the targeted brainwave state, as well as processed data that shows the intensity level of the mental state of interest … Example embodiments can provide a mobile app platform whereby the raw and/or processed brainwave (and/or other physiological) information can be transmitted to and displayed on the mobile phone for user to utilize in a convenient and meaningful manner”].

As for dependent claim 15, Yeow and Laszlo teach the method as described in claim 14 and Yeow further teaches:
wherein the separate device comprises an edge device coupled to the headset [(e.g. see Yeow paragraph 0124 and Fig. 26) ”In addition, the EEG data can be directly fed to, for example, a forehead display 2600 on the patient 2602”].

As for dependent claim 16, Yeow and Laszlo teach the method as described in claim 15 and Yeow further teaches:
wherein the edge device communicated with a cloud device over a network to provide the at least one of the processing system, the at least one capability, at the application [(e.g. see Yeow paragraphs 0078, 0081, 0124) ”which receives the transmitted brainwave signals 212 and which will subject the signals to signal processing and brainwave interpretation such as emotion identification, followed by subsequent display of the brainwave status information on a Graphical User Interface (GUI) 216 for viewing. The system 200 in this embodiment also comprises a Server 218 for data storage/accessibility … The data can also be uploaded in real-time onto an online server/database, whereby the data can be remotely accessed anywhere and anytime … In addition, the EEG data can be directly fed to, for example, a forehead display 2600 on the patient 2602”].

As for dependent claim 17, Yeow and Laszlo teach the method as described in claim 14 and Yeow further teaches:
wherein the headset is configured to send at least signal data to a cloud device over a network [(e.g. see Yeow paragraph 0081) ”The data can also be uploaded in real-time onto an online server/database, whereby the data can be remotely accessed anywhere and anytime”].

As for dependent claim 18, Yeow and Laszlo teach the method as described in claim 1, but Yeow does not specifically teach the following limitation.  However, Laszlo teaches:
wherein the at least one capability comprises measuring body movements [(e.g. see Laszlo paragraph 0034, 0047) ”For example, the brainwave filtering module 110 can correlate a particular type of user physiological action (e.g., a head movement) to known signal patterns within the brainwave data that are correlate to the particular type of action. For example, the brainwave filtering module 110 can correlate the timing of an identified head movement with changes in the brainwave signal that correlate with the timing of the head movement … identify a user's muscular activity (e.g., limb and facial movements, heartbeat, respiration, eye movements, etc.), identify signal patterns associated with an identified muscular activity”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 19, Yeow and Laszlo teach the method as described in claim 18, but Yeow does not specifically teach the following limitation.  However, Laszlo teaches:
wherein the deep learning module is trained by having the user trial a set of body movements [(e.g. see Laszlo paragraphs 0004, 0057) ”the machine learning model can refine the ability to identify signal patterns associated with physiological actions of a particular user. For example, the machine learning model can continue to be trained on user specific data in order to adapt the signal pattern recognition algorithms to the those associated with a particular user. For example, the machine learning model can use brainwave data from periods of time during which the user … performs only few physiological actions … Such filters may be initialized based on known brain wave patterns for muscle control (e.g. head motion) and further refined based on learned analysis of a particular user's brain wave patterns”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 20, Yeow and Laszlo teach the method as described in claim 18, but Yeow does not specifically teach the following limitation.  However, Laszlo teaches:
wherein the body movements are modeled for continuous free motion to provide approximations of exact body movements of the user [(e.g. see Laszlo paragraph 0054) ”For example, a machine learning model can be trained to recognize signal patterns associated with various different user physiological actions. For example, the machine learning model can correlate identified user physiological actions with signal patterns within the brainwave data that are related to the identified actions. For example, the machine learning model can be trained to identify noise patterns generated in brainwave sensors when a user moves their head. The machine learning model can be trained to identify interference signal patterns that occur in brainwave that are caused by non-brainwave electrical impulses (e.g., other nervous system signal) in the user's body when the user makes muscular movements (e.g., changing facial expressions, moving their eyes, head or other limbs)”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 21, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the at least one capability comprises measuring a user’s emotions [(e.g. see Yeow paragraphs 0068, 0076, 0082) ”The software in example embodiments uses supervised/unsupervised algorithm(s) to detect the mental states, e.g. anxiety levels, of the user based on the brainwave data … The system 100 further comprises software 114 that, when running on an appropriate computing device, receives the transmitted brainwave signals 112 and which will subject the signals to signal processing 116 and brainwave interpretation such as emotion identification 118 … brainwaves of interest that can be captured in example embodiments include, but are not limited to, brainwave states of happiness, excitement, attention, motivation, anger, sadness/depression, pain, sleep, anxiety and fear. Different brainwave states tend to show activation in different brain regions and exhibit different waveforms of varying frequency, see plots 702-706”].

As for dependent claim 22, Yeow and Laszlo teach the method as described in claim 21 and Yeow further teaches:
wherein a plurality of emotions are determined according to a predefined categorization scheme, and measuring the emotions comprises eliciting emotions and measuring the brain activity to train the deep learning module to categorize emotions for that user [(e.g. Yeow paragraph 0082) ”brainwaves of interest that can be captured in example embodiments include, but are not limited to, brainwave states of happiness, excitement, attention, motivation, anger, sadness/depression, pain, sleep, anxiety and fear. Different brainwave states tend to show activation in different brain regions and exhibit different waveforms of varying frequency, see plots 702-706. These waveforms include alpha (8-13 Hz), delta (0.5-4 Hz), beta (14-30 Hz) and theta (4-8 Hz). In example embodiments, a calibration procedure/system of the basal level of the user's brainwave states can be performed. The user 707 will for example first be exposed to different audio-visual brainwave stimuli for a particular brainwave state 708-712, and the waveforms that arise from the triggered brainwaves will be detected, see plots 702-706. This procedure allows generating user-specific calibrated brainwave scales 714 to facilitate subsequent brainwave state identification”].

As for dependent claim 23, Yeow and Laszlo teach the method as described in claim 22, but Yeow does not specifically teach the following limitation.  However, Laszlo teaches:
wherein the deep learning module is constructed and trained on detecting the user’s emotions using a pair of deep learning models, a recurrent neural network (RNN) as a first model that learns features from the signals and provides a feature vector as an input to a CNN as a second model that used the features vectors provided by the first model and further trained the deep learning module through classification [(e.g. see Laszlo paragraphs 0051, 0052) ”In some cases, the neural network may be a recurrent neural network. A recurrent neural network is a neural network that receives an input sequence and generates an output sequence from the input sequence. In particular, a recurrent neural network uses some or all of the internal state of the network after processing a previous input in the input sequence to generate an output from the current input in the input sequence … In some implementations, the neural network may apply a mathematical transformation, e.g., convolutional, to input data prior to feeding the input data to the network”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 25, Yeow and Laszlo teach the method as described in claim 21 and Yeow further teaches:
wherein each of a plurality of emotions are output according to a scale [(e.g. see Yeow paragraphs 0084, 00585 and Fig. 9A) ”the brainwave state 904 at the particular time event. The brainwave information can for example be projected on a colored scale to indicate the brainwave levels … The brainwave information at the particular time event can be recorded during the video recording, and projected 918 on a colored/numerical scale to indicate the user's brainwave levels during a certain experience or activity performed by the user”].

As for dependent claim 26, Yeow and Laszlo teach the method as described in claim 25 and Yeow further teaches:
further comprising combining a plurality of the emotions output according to the scale to identify a complex emotion [(e.g. see Yeow paragraphs 0082, 0084, 0085 and Fig. 9A) ”the brainwave state 904 at the particular time event. The brainwave information can for example be projected on a colored scale to indicate the brainwave levels … The brainwave information at the particular time event can be recorded during the video recording, and projected 918 on a colored/numerical scale to indicate the user's brainwave levels during a certain experience or activity performed by the user … brainwave states of happiness, excitement, attention, motivation, anger, sadness/depression, pain, sleep, anxiety and fear”].

As for dependent claim 31, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the at least one capability comprises decoding mental commands from a user [(e.g. see Yeow paragraph 0165) ”the system can be modified for use in remote control of assistive devices, for example, a user with paraplegia dons the EEG device and is able to send EEG command, coupled with his/her head orientation, to control the direction of motion of the wheelchair”].

As for dependent claim 33, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the application comprises a dream recorder that measures and records and user’s perceptual experience during sleep [(e.g. see Yeow paragraph 0116) ”Sleep detection is another possible application of embodiments of the present invention … Example embodiments can also be used for sleep quality monitoring, whereby a wearable EEG device can record the brainwave states during the user's sleep, in order to determine sleep quality”].  Examiner notes that recording the user’s brainwaves during sleep would inherently record the brainwaves of any dreams occurring.

As for dependent claim 34, Yeow and Laszlo teach the method as described in claim 33 and Yeow further teaches:
wherein the dream recorder is operable to: acquire the plurality of signals while the user is sleeping, use the signals to generate an output corresponding to each of the capabilities, generate the perceptual experience during sleep by combining the outputs for the capabilities, and provide information indicative of the perceptual experience during sleep as a recording of the user’s dream, through a user interface [(e.g. see Yeow paragraphs 0081, 0116) ”Sleep detection is another possible application of embodiments of the present invention … Example embodiments can also be used for sleep quality monitoring, whereby a wearable EEG device can record the brainwave states during the user's sleep … Thereafter, the user receives a post-sleep objective assessment … The data can also be uploaded in real-time onto an online server/database, whereby the data can be remotely accessed anywhere and anytime”].  Examiner notes that recording the user’s brainwaves during sleep would inherently record the brainwaves of any dreams occurring.
 
As for dependent claim 35, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the application comprises using the determined perceptual experience to measure the user’s consciousness [(e.g. see Yeow paragraphs 0067, 0116) ”brainwave-sensing device is provided which allows for the detection and display of mental states such as … sleep … Sleep detection is another possible application of embodiments of the present invention”].

As for dependent claim 36, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the application comprises utilizing at least one of the capabilities in a medical application [(e.g. see Yeow paragraph 0118) ”The applications of brainwave-detection and monitoring can be extended in example embodiments to healthcare and medical treatment, which is particularly useful for monitoring the mental states of people with brainwave irregularities, resulting in behavioral issues and challenges with interpersonal relationships. This brainwave information is most often important to, but is not limited to, parents, guardians, counselors, healthcare personnel or medical doctors to track the real-time brainwaves of their child, client and/or a group of people concurrently. For example, psychologists, counselors and psychiatrists could monitor their clients' disorder/condition (such as autism, bipolar disorder, ADHD etc.) in real time from their workplace, enabling tracking of the progressive condition of their client and to administer appropriate treatments to improve the patient's brainwave states”].

As for dependent claim 37, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the application comprises enabling locked-in patients to communicate according to the determined perceptual experience [(e.g. see Yeow paragraph 0124) ”this application can potentially help patients who are in a vegetative state regain consciousness earlier by identifying the most optimal form of stimulation through detection of a change in their brainwave state. For example, a common technique that family members would do for the vegetative patient is to provide stimulatory experiences of their senses that mimic an old memory. Family members of patients would now be able to know if the therapy is helpful based on a change in response of the patient. Rather than doing repetitive stimulation e.g. playing of a certain musical piece that they may not respond well with, experimentation with other forms of stimulation could possibly be more useful. This way, the brainwave state of a comatose patient may be tracked, displayed and reviewed over time”].

As for dependent claim 38, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the application comprises applying mind control or gesture controlled capabilities to one or more of: emotionally adaptive gaming, an augmented reality menu or interface, or a virtual reality menu or interface [(e.g. see Yeow paragraph 0155) ”Games can be designed to incorporate the user's brainwaves in example embodiments, with the option to display, monitoring, share and also act as a feedback for controlling part-of or whole of the running of the game. This would humanize the game characters or activities, making it more interactive and realistic. Current games typically sense the physical movements to power the games, but using brainwaves with games to induce a certain function in example embodiments can help enhance the user's experience. For instance, a gamer who exhibits an excited brainwave state can trigger a special attack move for his character to defeat the opponent”].

As for dependent claim 39, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the application comprises live streaming a user’s vision [(e.g. see Yeow paragraph 0081, 0245) ”embodiments of the present invention can be adapted to detect brainwaves localized at all parts of the brain, including but not limited to … vision … The data can also be uploaded in real-time onto an online server/database, whereby the data can be remotely accessed anywhere and anytime”].

As for dependent claim 40, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the application comprises measuring a user’s perceptual experience during a simulation or training exercise [(e.g. see Yeow paragraph 0082) ”In example embodiments, a calibration procedure/system of the basal level of the user's brainwave states can be performed. The user 707 will for example first be exposed to different audio-visual brainwave stimuli for a particular brainwave state 708-712, and the waveforms that arise from the triggered brainwaves will be detected, see plots 702-706. This procedure allows generating user-specific calibrated brainwave scales 714 to facilitate subsequent brainwave state identification”].

As for dependent claim 41, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the application comprises remotely studying the user from a distance [(e.g. see Yeow paragraph 0119) ”Parents or guardians could monitor their child more closely, who could be suffering from excessive stress levels or psychological trauma due to child abuse or bully by others; as well as elderly in the family who are struggling with managing ageing illnesses such as Alzheimer disease as well as the associated emotion-related issues. By remotely monitoring the brainwave states of these people in real-time, their mental health can be diagnosed beforehand, allowing others to empathize with their condition and provide adequate care for them”].

As for dependent claim 43, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the application comprises measuring users’ perceptual experience during consumer related activities for enhancing advertising [(e.g. see Yeow paragraph 0153) ”Advertisers can categorize their product/services by having a particular brainwave state tagged to it according to example embodiments, allowing the product/service to pop up according to the user's brainwave state. This could be implemented in conjunction with the online web store as mentioned above. For example, a depressed person may trigger the display of an online advertisement offering psychological hotline assistance or even shopping therapy for an upset individual may be deemed helpful. In addition, a happy person may be prompted by celebratory advertisements that sell items which of great interest to him/her”].

As for dependent claim 44, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the application comprises measuring perceptual experience for research [(e.g. see Yeow paragraph 0086) ”For example, a brainwave diary can be printed out 1006 into a hardcopy version of a physical diary, with brainwave information 1100, 1102 coupled to each event in the diary 1104 (Fig. 11). Depending on the user's preference, the downloaded brainwave information may also be automatically exported in e.g. an email format for easy regular sharing and updating. This can provide a digital online capability for the input of personalized documents (comments/photos/files) based on each brainwave information triggered and recorded, and can further allow for the documentation, recording, tracking of events and storage of personal brainwave data collected over a span of a specified period of time in multimedia and printable format. Such an option can be especially advantageous for both personal reference and for institutional research references (e.g. patient records and population-based healthcare monitoring of specific diseased patients)”].

As for dependent claim 48, Yeow and Laszlo teach the method as described in claim 1 and Yeow further teaches:
wherein the application comprises providing information to a user’s brain from a computing device hosting the information [(e.g. see Yeow paragraph 0124) ”experimentation with other forms of stimulation could possibly be more useful. This way, the brainwave state of a comatose patient may be tracked, displayed and reviewed over time by the family members to provide a form of two-way communication via brainwaves”].

As for independent claim 50, Yeow and Laszlo teach a computer readable medium.  Claim 50 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for independent claim 51, Yeow and Laszlo teach a system.  Claim 51 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yeow et al. (US 2017/0042439 A1) in view of Laszlo et al. (US 2018/0160982 A1), as applied to claim 1 above, and further in view of Sak, Hasim et al. “Long Short-Term Memory Based Recurrent Neural Network Architectures for Large Vocabulary Speech Recognition” <URL: https://arxiv.org/pdf/1402.1128.pdf>.

As for dependent claim 24, Yeow and Laszlo teach the method as described in claim 23, but do not specifically teach wherein the RNN corresponds to a long-short-term memory (LSTM) network.  However, in the same field of invention, Sak teaches:
wherein the RNN corresponds to a long-short-term memory (LSTM) network [(e.g. see Sak paragraph 0001) ”LSTM based RNN architectures which make more effective use of model parameters to train acoustic models”].
Therefore, considering the teachings of Yeow, Laszlo and Sak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the RNN corresponds to a long-short-term memory (LSTM) network, as taught by Sak, to the teachings of Yeow and Laszlo because LTSM removes the exploding gradient problem of RNNs (e.g. see Sak paragraph 0001).

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yeow et al. (US 2017/0042439 A1) in view of Laszlo et al. (US 2018/0160982 A1), as applied to claim 1 above, and further in view of Albert (US 6,377,833 B1).

As for dependent claim 27, Yeow and Laszlo teach the method as described in claim 1, but do not specifically teach wherein the at least one capability comprises decoding and reconstructing a user’s vision.  However, in the same field of invention, Albert teaches:
wherein the at least one capability comprises decoding and reconstructing a user’s vision [(e.g. see Albert col 1 lines 45-63, col 12 lines 54-64) ”Images on the retina are geometric mappings (projections) of what a person sees. These images are carried to a region in the visual cortex commonly referred to as the V1 region (or the primary visual cortex). The V1 region is retinotopically mapped, i.e., the physical locations of the activated neurons in the V1 region are a geometric mapping (homeomorphism) of the image on the retina. The image in the V1 region can be and has been read by using brain-scanning instruments such as functional magnetic resonance imaging (functional MRI) or positron emission tomography (PET). Neurons then carry the signals out of the V1 region and into deeper regions of the brain, which are not geometrically mapped. It has been recently recognized that there is feedback from those deeper regions back to the V1 region. It has also been recently recognized that this feedback includes images generated by the imagination. Accordingly, a system embodying the present invention reads these feedback signals to obtain and interpret this dynamic mental imagery as computer input … Accordingly, any image in the user's visual cortex is an imagined image. Alternatively, the image inference engine 935 may infer that the image being viewed was the last image in the user's visual cortex. For example, if the user thinks of a first image, which is transmitted to the display, the second image being considered may be an addition to the previously imagined image. Accordingly, the user 120 can build onto imagined images. If not, then the image inference engine 935 may infer that the image is the image being displayed on the output device 225”].
Therefore, considering the teachings of Yeow, Laszlo and Albert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the at least one capability comprises decoding and reconstructing a user’s vision, as taught by Albert, to the teachings of Yeow and Laszlo because it allows computer input to be effected via the imagination whereby drawing ability is not as crucial (e.g. see Albert col 2 lines 54-55).

As for dependent claim 28, Yeow, Laszlo and Albert teach the method as described in claim 27, but Yeow and Laszlo do not specifically teach the following limitation.  However, Albert teaches:
wherein the decoding and reconstructing vision comprises: (i) classifying vision training data using an RNN to learn features of the signal data in response to stimuli of images/videos, and (ii) generating and classifying previously unseen images/videos in different categories, as well as the same category of images, as the stimuli of images [(e.g. see Albert col 5 lines 8-12, col 10 lines 32-50) ”The information gathered includes the anatomical geometry of the user's V1 region, and images read from the V1 region based on test object patterns (see FIG. 4, element 410) being presented to the user 120 … If the user's eyes are closed, then, in a first embodiment, the inference engine 935 may infer that the user sees nothing. Alternatively, in a second embodiment, the image inference engine 935 may assume the image being viewed is the previous image imagined. The user 120 can accordingly build on previous images. For example, the user 120 can imagine a table and then a chair with the table. Despite the eyes being closed, the inferred image in the second embodiment would be the table. If the user's eyes are opened, then, in a third embodiment, the inference engine 935 may presume that the image being viewed is the image displayed on the output device 225. In yet a fourth embodiment, the inference engine 935 may obtain the image being viewed by requesting line sight information from the eye tracker 105, and resolving the image being viewed from external information received from a digital still/video camera (not shown)”].  Examiner notes that Laszlo already establishes the use of a RNN.
The motivation to combine is the same as that used for claim 27.

As for dependent claim 29, Yeow and Laszlo teach the method as described in claim 1, but do not specifically teach wherein the at least one capability comprises decoding and reconstructing what a user is hearing.  However, Albert teaches:
wherein the at least one capability comprises decoding and reconstructing what a user is hearing [(e.g. see Albert col 1 line 64 – col 2 line 3, col 10 lines 20-23) ”It will be appreciated that other brain regions (e.g., the auditory cortex, the somatosensory cortex, etc.) may similarly provide physiological responses to other actual sensory information (e.g., sounds and voices, body movement, etc.) and may similarly receive feedback to other imagined sensory information (e.g., imagined sounds and voices, imagined body movement, etc.) … if the sensory information is voices and sound, then the sensory information format would be a chronological order of musical notes and guttural utterance”].
The motivation to combine is the same as that used for claim 27.

As for dependent claim 30, Yeow, Laszlo and Albert teach the method as described in claim 29, but Yeow and Laszlo do not specifically teach the following limitation.  However, Albert teaches:
wherein the decoding and reconstructing what a user is hearing comprises one of the following variants for collecting and training a dataset for the deep learning module: (a) collecting a dataset from a first user while the first user is listening to target words and feeding an audio derivative and text for the target word into an algorithm of neural networks or (b) collecting a dataset with the first user listening to a categorized phonology and labeling signals according to stimuli presented along with textual transcriptions of sounds [(e.g. see Albert col 7 lines 25-30, col 13 lines 10-11) ”It will be appreciated that test object patterns 410 may be sounds, voices, movements, etc. based on the brain region being examined and the sensory information being interpreted … may use the interpreted image as text data to be input to a word processor”].
The motivation to combine is the same as that used for claim 27.

Claims 32 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yeow et al. (US 2017/0042439 A1) in view of Laszlo et al. (US 2018/0160982 A1), as applied to claim 1 above, and further in view of Herff, Christian et al. “Brain-to-text: decoding spoken phrases from phone representations in the brain” (cited in applicant’s 15 January 2021 Information Disclosure Statement).

As for dependent claim 32, Yeow and Laszlo teach the method as described in claim 1, but do not specifically teach wherein the at least one capability comprises generating brain-to-text and/or speech.  However, in the same field of invention, Herff teaches:
wherein the at least one capability comprises generating brain-to-text and/or speech [(e.g. see Herff page 2 col 2 lines 5-12, page 9 col 2 lines 12-17) ”We refer to our procedure that implements this process as Brain-to-Text. Brain-to-Text implements and combines understanding from neuroscience and neurophysiology (suggesting the locations and brain signal features that should be utilized), linguistics (phone and language model concepts), and statistical signal processing and machine learning. Our results suggest that the brain encodes a repertoire of phonetic representations that can be decoded continuously during speech production … Our results show that with a limited set of words in the dictionary, Brain-to-Text reconstructs spoken phrases from neural data. The computational phone models in combination with language information make it possible to reconstruct words in unseen spoken utterances solely based on neural signals”].
Therefore, considering the teachings of Yeow, Laszlo and Herff, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the at least one capability comprises generating brain-to-text and/or speech, as taught by Herff, to the teachings of Yeow and Laszlo because it allows human-computer communication using imagined speech as naturally and intuitive as continuous speech (e.g. see Herff page 2 col 1 line 52 – col 2 line 5).

As for dependent claim 45, Yeow and Laszlo teach the method as described in claim 1, but do not specifically teach wherein the application comprises brain texting.  However, Herff teaches:
wherein the application comprises brain texting [(e.g. see Herff page 2 col 2 lines 5-12, page 9 col 2 lines 12-17) ”We refer to our procedure that implements this process as Brain-to-Text. Brain-to-Text implements and combines understanding from neuroscience and neurophysiology (suggesting the locations and brain signal features that should be utilized), linguistics (phone and language model concepts), and statistical signal processing and machine learning. Our results suggest that the brain encodes a repertoire of phonetic representations that can be decoded continuously during speech production … Our results show that with a limited set of words in the dictionary, Brain-to-Text reconstructs spoken phrases from neural data. The computational phone models in combination with language information make it possible to reconstruct words in unseen spoken utterances solely based on neural signals”].
The motivation to combine is the same as that used for claim 32.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Yeow et al. (US 2017/0042439 A1) in view of Laszlo et al. (US 2018/0160982 A1), as applied to claim 41 above, and further in view of Tyler (US 2012/0289869 A1).

As for dependent claim 42, Yeow and Laszlo teach the method as described in claim 41, but do not specifically teach wherein the studying corresponds to astronauts.  However, in the same field of invention, Tyler teaches:
wherein the studying corresponds to astronauts [(e.g. see Tyler paragraphs 0063, 0093) ”Information may be sent to or from an ultrasound device of the present invention and processors or microprocessors and microcontrollers, computer interfacing components, computers and software may be implemented in the transfer of such information. A device of the present invention may comprise components for measuring or detecting physiological status indicators such as heart rate, blood pressure, blood oxygenation levels such as the oxygen content of hemoglobin, hormone levels, or brain activity by detection methods, including but not limited to, EEG … may be worn by … astronauts”].
Therefore, considering the teachings of Yeow, Laszlo and Tyler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the studying corresponds to astronauts, as taught by Tyler, to the teachings of Yeow and Laszlo because it improves performance and minimizes the risk of injury to the user and others and accidents (e.g. see Tyler paragraph 0093).

Claim 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yeow et al. (US 2017/0042439 A1) in view of Laszlo et al. (US 2018/0160982 A1), as applied to claim 41 above, and further in view of Yu et al. (US 2018/0116597 A1).

As for dependent claim 46, Yeow and Laszlo teach the method as described in claim 1, but do not specifically teach wherein the application comprises monitoring a perceptual experience for a non-human subject.  However, in the same field of invention, Yu teaches:
wherein the application comprises monitoring a perceptual experience for a non-human subject [(e.g. see Yu paragraph 0027) ”FIG. 1 shows an application scenario diagram of the physiological information acquisition system. The system may include but not limited to a physiological sign information acquisition device 101, a living body 102, and a transmission device 103. The physiological sign information acquisition device 101 may acquire, process, extract, and/or analyze physiological information from the living body 102. The living body 102 may include but not limited to a human body, and other living bodies such as animals … The physiological information may include but not limited to physical, chemical, and biological information, such as … brain wave”].
Therefore, considering the teachings of Yeow, Laszlo and Yu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the application comprises monitoring a perceptual experience for a non-human subject, as taught by Yu, to the teachings of Yeow and Laszlo because it improves the ability to diagnose critical care patients (e.g. see Yu paragraph 0024).

As for dependent claim 47, Yeow, Laszlo and Tyler teach the method as described in claim 46, but Yeow and Laszlo do not specifically teach wherein the non-human subject is a pet.  However, Yu teaches:
wherein the non-human subject is a pet [(e.g. see Yu paragraph 0024) ”The physiological sign information acquisition system in the present disclosure may be applied to a variety of fields including but not limited to … pet care (critically sick pet care, newborn pet care, home pet care)”].
The motivation to combine is the same as that used for claim 46.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Yeow et al. (US 2017/0042439 A1) in view of Laszlo et al. (US 2018/0160982 A1), as applied to claim 41 above, and further in view of Inception Wiki “Dream Sharing” <URL: https://inception.fandom.com/wiki/Dream_sharing?oldid=12701>, 25 January 2015 revision.

As for dependent claim 49, Yeow and Laszlo teach the method as described in claim 1, but do not specifically teach wherein the application comprises multi-user dream interactions comprising a plurality of users connected to each other.  However, in the same field of invention, Inception Wiki teaches:
wherein the application comprises multi-user dream interactions comprising a plurality of users connected to each other [(e.g. see Inception Wiki paragraph 0001) ”Dream sharing is the practice of creating a dream and bringing one or more people into that new dream world. While dream sharing, the dreamer creates and controls the world, while the subject populates it with both people and information”].
Therefore, considering the teachings of Yeow, Laszlo and Inception Wiki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the application comprises multi-user dream interactions comprising a plurality of users connected to each other, as taught by Inception Wiki, to the teachings of Yeow and Laszlo because it allows for a realistic training environment and provides limitless creativity (e.g. see Inception Wiki paragraph 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2017/0315825 A1 issued to Gordon et al. on 02 November 2017.  The subject matter disclosed therein is pertinent to that of claims 1-51 (e.g. using brain waves to measure the mental state of the user).
U.S. PGPub 2012/0100514 A1 issued to Desain et al. on 26 April 2012.  The subject matter disclosed therein is pertinent to that of claims 1-51 (e.g. measuring a user’s perceptual experience using EEG).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174